ATTACHMENT TO ADVISORY ACTION

Response to Amendment  
Applicant's amendment filed on 05/27/2022 is acknowledged. However, the amendments have not been entered given that they require further search and consideration for claims 19 and 20. Specifically, the amendment has not been entered in light of amendments to the claim 19 reciting the automotive part is transparent and claim 20 reciting the multilayer part is transparent which requires further search and consideration.
Further, the amendments have been not entered given that they raise 112(a) paragraph issue for claims 19 and 20. Specifically, while there is support for an automotive part (i.e. multilayer part) comprising a transparent layer in the specification (see paragraphs 0020, 0021, 0022 and 0049), there is no support for the automotive part is transparent or multilayer part is transparent.
Further, the amendments have been not entered given that they raise 112(b) paragraph issue for claims 6 and 7. Specifically, the scope of claim 6 is confusing given that it is not clear if the infrared reflective additives of claim 6 are infrared reflective additives in addition to infrared reflective additives recited in claim 19 or if the infrared reflective additives of claim 6 are specific type of infrared reflective additives of claim 19. Further, the scope of claim 7 is confusing given that it is not clear if the infrared reflective additive of claim 7 is infrared reflective additive in addition to infrared reflective additives recited in claim 19 or if the infrared reflective additive of claim 7 is specific type of infrared reflective additives of claim 19.

/KRUPA SHUKLA/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787